Citation Nr: 0100540	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-15 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Waiver of recovery of overpayment of death pension benefits 
in the amount of $9,705.00.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from May 1951 to May 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) Committee on Waivers and 
Compromises ("COWC").  By decision dated in March 1999, 
COWC denied a waiver of overpayment of death pension benefits 
in the calculated amount of $9,705.00.  


FINDINGS OF FACT

1.  In December 1971, the RO granted entitlement to death 
pension benefits.  

2.  In June 1984, the RO granted improved death pension 
benefits.

3.  The RO notified the appellant via correspondence on 
numerous occasions that her rate of pension was directly 
related to her income; that she was required to promptly 
notify VA of changes in income; and that a failure to do so 
could result in the creation of an overpayment that must be 
recovered by VA.

4.  The appellant failed to inform VA of income in the form 
of payments from the Housing Authority of the City of 
[redacted], Texas received in 1995, 1996 and 1997.

5.  As a result of her failure to report income, VA reduced 
the appellant's pension benefits retroactively, resulting in 
an overpayment.

6.  The assessed overpayment did not result from fraud, 
misrepresentation or bad faith, but the appellant was solely 
at fault in the creation of the overpayment.

7.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the appellant, inasmuch as she 
accepted benefits to which she was not entitled.

8.  The degree of fault and unjust enrichment to the 
appellant outweighs any financial hardship resulting from 
repayment; collection of the created indebtedness would not 
defeat the purpose of the death pension benefits program, or 
otherwise be inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of death pension benefits would 
not be against equity and good conscience.  38 U.S.C.A. §§ 
5107, 5302 (West 1991 & Supp. 2000); 38 C.F.R. §§ 1.963, 
1.965, 3.660(a)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant applied for death pension benefits in August 
1971 and was notified of a favorable reply in December 1971.  

In June 1984, the appellant was informed that she had been 
awarded improved pension benefits which effective March 1, 
1984.  The appellant was also provided with VA Form 21-8767, 
Important Information About Rights to Receive This Benefit.  
Numerous subsequent award letters from VA also notified the 
appellant that her rate of pension was directly related to 
her income; that she was required to promptly notify VA of 
changes in income; and that a failure to do so could result 
in the creation of an overpayment that must be recovered by 
VA.

In January 1996, the appellant submitted VA Form 21-0518-1 
Improved Pension Eligibility Verification Report (Surviving 
Spouse with No Children) ("EVR") wherein she reported that 
the only income she received in 1995 was from Social Security 
in the amount of $417.50 per month.  

In January 1997, the appellant submitted an EVR indicating 
that the only income she received in 1996 was $429.80 per 
month from Social Security.  

In January 1998, the appellant submitted an EVR indicating 
that the only income she received in 1997 was $429.80 per 
month from Social Security.

In August 1998, the RO received correspondence from the 
Housing Authority of the City of [redacted], Texas showing that 
the appellant had received $3,785.14, $4,864.00 and $316.00 
from that entity in 1995, 1996 and 1997 respectively.  The 
housing authority reported that the payments were for rent on 
a unit owned by the appellant.

In September 1998, the RO informed the appellant that it was 
proposing to stop payment of the death pension benefits 
effective January 1, 1998.  The appellant was informed at 
that time that the RO had received evidence from the City of 
[redacted] Housing Authority demonstrating that the appellant 
had not reported income received from the Housing Authority 
of the City of [redacted], Texas.  

A notice of indebtedness was mailed to the appellant on 
December 26, 1998.   

In January 1999, the appellant requested waiver of 
indebtedness in the amount of $9,705.00.  She requested that 
the waiver be based on her "health condition."  

A Financial Status Report (FSR) was received in January 1999.  
The appellant indicated that she was not employed.  She 
reported a total monthly net income in the amount of $460.00 
from Social Security and VA.  With regard to total monthly 
expenses, she reported that she paid $150.00 for food, 
$215.00 for utilities and heat, $28.00 for the telephone, 
$30.00 for cable expenses, newspaper expenses in the amount 
of $10.00, hair cut expenses of $15, and gasoline costs of 
$25.00.  She further reported that her expenses exceeded her 
income by $155.00.  Monthly payments on installment contracts 
and other debts were reported to be $102.00 for Unicare 
(Social Security), $20.00 to Beall's, and $20.00 to J.C. 
Pennys.  She indicated that she was current in her payments 
on the installment contracts.  Total monthly expenses 
amounted to $615.00.  Cash on hand was reported as $5.00 and 
a 1991 Cadillac was valued at $7,000.00.  She indicated that 
she owned no real estate.

In February 1999, the RO requested the appellant to provide 
information on the net worth of rental properties she owned.  
The appellant replied the same month that she did not own any 
rental properties.  She explained that her son was 
participating in a housing program and the Housing Authority 
of the City of [redacted], Texas was paying the appellant to 
house her son.  

In March 1999, COWC denied the appellant's request for 
waiver.  

The appellant submitted a FSR in April 1999.  She reported 
she was not employed.  Monthly income was listed as $438.80 
from the Social Security Administration.  She indicated that 
she had average monthly expenses of $665.00 which were broken 
down as follows: rent or mortgage payment of $117.00; food 
$160.00; utilities and heat $120.00; car insurance $42.00; 
gasoline $25.00; telephone $30.00; life insurance $21.00; 
doctor's $20.00; pharmacy $70.00; cable television $30.00; 
contract payments to J.C. Pennys $15.00 and contract payment 
to Beall's $15.00.  She was current in her contract payments.  
She reported that she did not have any cash on hand and owned 
a 1991 Cadillac DeVille valued at $5000.00.  She again 
indicated that she owned no real estate.  The appellant wrote 
that she received monthly help with her expenses from her two 
daughters.  She reported that her expenses exceeded her 
income by $226.20.

The appellant's notice of disagreement was received in April 
1999.  She reported that she was unable to work due to a 
nervous condition.  

In June 1999, the RO requested that the appellant complete a 
FSR, submit net worth information regarding the value of 
properties owned including documentation which verifies the 
value of rental property and the amounts received annually 
and also a copy of the appellant's 1998 tax return with all 
scheduled attachments.  She was notified that she must supply 
the requested information within 15 days from the date of the 
letter or the COWC would proceed to adjudicate the claim 
based on the evidence of record.  

The appellant's substantive appeal was received in July 1999.  
She did not include any written remarks on the form.  

As of the date of this decision, the appellant has not 
provided the COWC with her 1998 income tax returns with all 
scheduled attachments nor has she completed the FSR that was 
requested in June 1999.  


Analysis

The appellant has not disputed the amount of the 
indebtedness.  The only question is whether recovery of the 
indebtedness should be waived.

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: 1) fraud; 2) 
misrepresentation; or 3) bad faith.  38 U.S.C.A. § 5302.  
Such elements contemplate a willful failure to report 
information with the intent to obtain unentitled benefits.  
In other words, any indication that the appellant committed 
fraud, misrepresentation of a material fact, or bad faith in 
connection with her receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in equity 
cases: only if the appellant is free from all taint of fraud 
in connection with her claim for benefits may waiver on 
account of "equity and good conscience" be considered.  See 
Farless v. Derwinski, 2 Vet. App. 555 (1992).

The Board's review of the record reflects that the COWC 
resolved this question in favor of the appellant, finding, in 
essence, that her actions did not represent the intentional 
behavior to obtain Government benefits to which she was not 
entitled, which is necessary for a finding of fraud, 
misrepresentation or bad faith.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, not intended to be all-inclusive:

1.  Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.

2.  Balancing of faults.  Weighing faults 
of the debtor against VA fault.

3.  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

6.  Changing position to one's detriment.  
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.  

38 C.F.R. § 1.965(a).

The appellant has not contested that she was at fault in 
creation of the debt and the Board finds she is solely 
responsible for creation of the debt.  She failed to report 
earned income and interest income for the period in question 
despite the fact that she was clearly notified that a VA 
benefit recipient must notify the VA of all circumstances 
that will affect his or her entitlement to receive, or the 
rate of, the benefit being paid, and that such notice must be 
furnished when the recipient acquires knowledge of such 
change.  38 C.F.R. § 3.660(a)(1).  The appellant is of a 
relatively advanced age, having been born in 1932.  However, 
there is no indication that she lacked understanding of the 
requirements or the consequences of her actions.  Thus the 
appellant is at fault.  A review of the record shows no 
contributory VA fault in this matter.

The Board next notes that the failure of the Government to 
insist upon its right to repayment of this debt would result 
in the appellant's unjust enrichment at the expense of the 
Government, and that, the appellant in this case did not, 
according to the available record, change her position to her 
detriment as a result of the award of death pension benefits 
to which she was not entitled.  Unjust enrichment would 
result if she were permitted to retain government funds to 
which she was not entitled.

The Board has considered whether recovery of the overpayment 
would defeat the original purpose of the benefit, by 
nullifying the object for which it was intended.  Death 
pension is a means tested income support for a veteran's 
surviving spouse.  38 U.S.C.A. § 1541 (West 1991).  Since the 
benefit is limited to those who meet the income requirements, 
it follows that the purpose of the benefit is not defeated if 
there is a recovery of improperly made payments to those 
whose income exceeds the statutory and regulatory limits.

The remaining question is whether recovery would result in 
undue hardship on the appellant.  The appellant has reported 
that her only source of income consists of a small Social 
Security benefit, and that her modest expenses exceed her 
limited income.  However, she has not included income that 
she reportedly receives from family members, and has not 
included the value of real estate that the housing authority 
reported she owned.  The appellant has also reported that she 
has no cash in banks; however, the claims folder contains 
copies of canceled checks written by the appellant on a bank 
account held in her name.

The Board notes the appellant has reported that she paid 
$40.00 in monthly payments to J. C. Pennys and Beall's in 
January 1999 and $30.00 in monthly payments to these entities 
in April 1999 and furthermore that she is current in the 
payment of these debts.  The appellant is expected to accord 
a debt to the VA the same regard given to any other debt.  
The appellant has been able to remain current on her other 
debts while providing herself with the necessities of life 
and some modest luxuries, such as cable television.  There is 
no indication that collection of the indebtedness to the 
government would deprive her of the basic necessities of 
life.

For the reasons cited above, the Board finds that the fault 
on the part of the appellant, as well as the unjust 
enrichment which would result from a waiver and repayment of 
the heretofore recovered overpayment, outweigh any elements 
which would tend to support waiver of recovery of the 
overpayment.  38 C.F.R. § 1.965(a).  Accordingly, the prior 
decision of the COWC is affirmed and the request for a waiver 
denied.  


ORDER

Waiver of indebtedness in the calculated amount of $9,705.00, 
is denied.




		
	Mark D. Hindin 
	Veterans Law Judge
	Board of Veterans' Appeals



 

